MNP Petroleum Corporation Bahnhofstrasse 9, P.O. Box 1259 CH-6341 Baar, Switzerland6341 December 1, 2015 To:TSX Venture Exchange Dear Sirs: Subject:MNP Petroleum Corporation (the “Company”) Notice of Meeting and Record Date We are pleased to confirm the following information with respect to the Company’s upcoming meeting of stockholders: Meeting Type:Annual and Special Meeting Record Date for Notice of Meeting:December 29, 2015 Record Date for Voting (if applicable):December 29, 2015 Beneficial Ownership Determination Date: December 29, 2015 Meeting Date: February 19, 2016 Meeting Location: Hotel Sedartis, Bahnhofstrasse 16 8800 Thalwil, Switzerland Yours truly, MNP Petroleum Corporation “Peter-Mark Vogel” Peter-Mark Vogel Chief Financial Officer, Treasurer and Secretary
